Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 1 of 8

 

 

 

 

 

 

 

 

1of7
Pry Sy F iRes. 12/16) Complaint for Eniploment Discranineios
Unirep States District CouRT
for the
I
District of ACTIEDY \OWU
Division f

 

if FILED ___. LODGED
RECEIVED COPY

 

APR 3.0 2021 hu
US

CLERK DIST
SHA REPSEAESOURT

}
)
)
)
)
)
BY DEPUTY
)
)
}
}
)
)
b

 

 

CV21-00767-PHX-MHB

p[Case No.

> a é ion L, AY | jf AAV fe: be fillet bs by the Clerks Office)

Phaintigts,
(Hive the full name af tach plesintiff who ex filing ibis
cenpledin. {P ibe names ofall the plalni@e common fil in the
ypuce afeve, please write “see alteched” in die space and
attach an additional page with the full list of nanicsJ

the City of esc [fis™ Ts m7
U

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ants &, L

 

oe core ; nee fe te “hove, we plone
weite “seu attached" da the pave “rnd attack an sdditional pee
with thee fill fist ak nannes J

 

 

 

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION |

 

i. The Parties te This Canmplaint
Ae The Plaintiffs)

Provide the information below for cach plaintiff nanied in the complaint. Aitach additional pages if
needed.

    

    

Name ph en

    
 

one

  
 

Street Address

 
 

and

     
  
 

Siate and Zip Cade
‘Telephone Number

FE-emil Address : com

  
 
 

 
Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 2 of 8

The Detendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a govermmett agency, an organization, or a corporation. For an individual defendant,
include ihe person's job or title siAvewn). Attach additional pages if needed.

Betendant No. |
Name
Job or Tithe fénewsi
Sweet Addtess (Vi <dSt.
City and Co iC
State ard Zip Code \ 2D
Telephone Number Uc =- 2211
E-prail Address af bien) "

Defendant No. 2
Name
Job or Title of taeracnd
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address dfissown}

Defendant No. 3
Name
Job or Tithe 4 knew}
Street Address
City and County
State ard “ip Code
Telephone Number

E-mail Address ay knew}

 
 

Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 3 of 8
3ot7

 

Defendant No. 4

 

Name

 

Job or Title af hewn}

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

 

E-mail Address 4 fumes)

 

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

Name Cit OKE-TY, OSC

 

 

Sweet Address { 2 Auf oy [- ToC area St

 

 

City and County Mesc. Mlaricogc. UWunty

 

State and Zip Code Ay i 2OvW . S920 ote J

 

 

Telephone Number | SO (o Uf Cf ~27.2 |

 

 

IL

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to check aif that appt:

 

Title VIE of the Crvil Rights Act of 1964, as endified, 42 LLS AC, 88 20s to 200e-17
frace,

 

colar, gender, religion, national origin),

 

(Note: tn arder to bring suit in federal dixtrict court under Title FH, vate must Hret obtain
éi Nartice of Right to Sue letter from the Equal Rerplovment Gaportunsity Commission.)

 

Ape Discrimination in Employment Act of PO67, as codified, 29 USC. $8 421 te 634.

 

(Note: In arder to bring suit in Jederal district court under tie Age Discrimination in
Employment Act, vou musy first file a cheree with the Equal Emplavment
Gnuportanity Commission}

 

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 ie 12117,

 

 

 

 

 
Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 4 of 8

 

(Nate:
Disabilities
Emplovment

In order to bring suit in jederal district court under the Americans with
Agt, vou mus? fest obtain a Notice of Right to Sue lever from the Equal
Opportunity Conutission)

4of7

 

 

 

Other federal law (spect whe federal few):

 

 

Relevant state law fepecifi, Pkeawnl:

 

|

 

Relevant city or county law apecify, if knawnh:

 

|

 

 

UL Statement of Claim

Write a short and plain statement of the claim. Do not make legal argaments. State as briclly as possible the
facis showing that each plaintiif ts entitied 16 the damages or other relief sought. State how each defendant was
invelved and what cach defendant did that eaused the plaintiff harm or violated the plaintiffs rights, melading
ihe dates and places of that mvolvement or camduct.
write a short and plain statement af cach claim in a sepatate paragraph, Attach additional pages if needed.

Hf more than one claim is asserted, number cach claim and

 

 

 

 

 

 

 

 

 

 

AL The discriminatory conduct of which | complain in this action includes elves atl that appt!
Falhire to hire me.

~~ wa : Termination of my employment.

tL weal Failure io promate me.
uu 7] Failure to accommodate my disability.
Unequal terms and conditions of my emploevment.
uo ae Retaliation.
Cither acts
feck:

 

(Note: Guy those grounds

Opporamity Commission can be considered hy the federal diswict court under the
federal employment discrimination statutes, }

raised tn the charge filed with the Equal Eauployment

 

Ini is my best recollection that the allewed ecm acts occurred on date(s}

 

Ey Lernics Lady)

U2

 

 

 

 

an
Ve A - Deven. gets a torven position
pere K Within NEW ON see a te
NE OOSHOVL Hor GU ag
pp) se oslo ly Tbevon. Ye ot coed
Voce was Rector ten be
seuin do net have.to Corey 0
(bL. Require d hecauar Pe
PRALSsek +S Dlotain ANE -
12/2010 — tl Po

|
ECR ce tins Cheengee !

clue te Provnot: €,

Oy Belinee that defenda ) feheck wnat.

 

Lf 2za ye Cae
oe Lo VES End riers the

Z LU dhetes bertiomen I AN Ops |
to voor pith « Shreet eee mand Sead
se . Prey quire Wendt lack oL

then posh Ores one uw prev: :

fecave on op poctunty or an

exp lanasiun .

hime. taken U di LPercsct times

 

Curecoe Wasto br ire Me TAI

iokhed

f

e Vom + on IYV\EOLAAS
AGN Fo usorKe k lo KLIN > pun |
‘ ase 2731-cv- 7-M Document 1 Filed 04/30/21 age 5 of 8°
x Take DEER OO Come sock te yee
Clock Out op home ;
Put t™m Vledic mn per Sonnet Vek ile loc l&
tO Wor kK Clock iy 1S mem fete tl

S - ber j kK Nang e ¢ my Ef Lo. +yme tok,
+o Vend ude ry ZO NIN, even theu gh

Te toak. mk (9 mer.

Le Dre. KL Rew gea. Q Gan to bemoan. a
Spr visor, ded. 1 ver K site L eK
pn Vote Uechdt. to cmd no ¢ lock Out
Or Clock In City Sete ,
   

Page 6 of 8

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

isvare still tt these es against me. —_
. a isfare not stil] committing these acts against me.
Dy Defendant(s) discriminated against me based on my gcheck all thar apply aad explain’: Sof7
wee race
cl 7 color
gender/sex
religion
national origin
L age (rear af fouls when asserting a claim of age
ae Le" | isiethy discrimination)
/* disability or perceived disability (ech disabiliy)
mi |
E. The fren oal Vv. case are as follows, Attach additional pages if needed.

 

SOMA aera ery EEOC Gor Aaa
Back | ue J Cor accident o

 

ag. ter Munecked

[ Ld al tos heres Comma loack €ar ld

 

 

‘Note: As additional support for the facts of your claim, vou mury attach to this complaiat a capy of
your charge filed with the Equal Emplovinent Qppornutity Conmission, or the charge filed with the
relevant state or city Anasan righis diisian.

 

 

 

ry. Exhaustion of Federal Administrative Remedics
AS It is my best recollection that I filed a charge with the Equal Employment Opportanity Commission or |
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On flate)
B. The Equal Eroployment Opportunity Commission feheck anes:

 

has not issued a Notice of Right fo Sue. letter.

 

 

issued a Notice of Right to Sue letter, which |
recerved an fdares

 

 

 

 

 

 
Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 7 of 8

(Note: Attach a copy of tte Notice of Right to Sue letter frame the Renal Enplawnent
Opportunity Commission to this complaint}

6ot7

 

C. Only litigants alleging aes discrimination must answer this question.

Since filing my charge of awe discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (chuck anal:

 

GQ days er more have elapsed.

 

leas than 60 days have elapsed.

 

 

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Da not make legal
argunients. Include any basis for claiming that the wrongs alleged are continuing af the prosent time. Include
the

amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Inchude any
punitive

ar exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

 

J Lush brcadth , virion | ects | Coakiuaed ottey veel cdeuvenet eld healt,

/ esd [S yes or Lahoy- ret allowed fe swe Vesis Aart ious letle

 

 

VE Certification and Closing

Under Federal Rule of Civil Precedure 11, by signing below, | certify to the heal of my knowledge, information,
and hele! that this complaint: (1) is not being presented for an Improper purpose, such as. tn harass, cause
unnecessary delay, or needlessly increase the cost of litigation: (2) is supported by existing lew or by a
nonfrivolous areument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity ior further investigation or discovery: and (4) the complaint otherwise complies with the
requiremenis of Rule 11.

 

As For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal af my case,

 

 

 

 

_—s Le.
Date of 4
Jsigning: ue Ye Zz ] ~2bE { Ge a ALL

 

 

 

 
signing:

Case 2:21-cv-00767-MHB Document1 Filed 04/30/21 Page 8 of 8

Signature of Plaintiff

Printed Name of Plaintiff
For Attorneys

Date of

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Cade
Telephone Number
E-mail Address

 

Page at 6

7 of 7
